UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7799


KEITH ANTONIO BARNETT,

                     Plaintiff - Appellant,

              v.

FEDERAL BUREAU OF PRISONS; ROBERT HUDGINS, Warden of FCI Gilmer
of West Virginia,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00131-JPB-JPM)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Keith Antonio Barnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Antonio Barnett appeals the district court’s order granting Defendants’

motion for summary judgment in Barnett’s action under Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U.S. 388 (1971). On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Barnett’s informal brief does

not challenge several dispositive bases for the district court’s disposition, he has forfeited

appellate review of those findings. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). * Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         We have reviewed the issues raised in Barnett’s informal brief and discern no
reversible error based on those claims.

                                              2